DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-4 and 19-36 directed to Species non-elected without traverse.  Accordingly, claims 3-4 and 19-36 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

CANCEL: Claim 3
CANCEL: Claim 4
CANCEL: Claim 19
CANCEL: Claim 20
CANCEL: Claim 21
CANCEL: Claim 22
CANCEL: Claim 23
CANCEL: Claim 24
CANCEL: Claim 25
CANCEL: Claim 26
CANCEL: Claim 27
CANCEL: Claim 28
CANCEL: Claim 29
CANCEL: Claim 30
CANCEL: Claim 31
CANCEL: Claim 32
CANCEL: Claim 33
CANCEL: Claim 34
CANCEL: Claim 35
CANCEL: Claim 36

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the Applicant’s proposed amendments and arguments presented in the After Final Consideration Program Request filed 05/16/2022 are persuasive.  While the prior art of record teaches portions of the method of synthesizing a sulfonated nanocellulose-doped polyaniline-Kollidon®SR nanocomposite, there is no explicit teaching or suggestion of a sulfonated nanocellulose-doped polyaniline-Kollidon®SR nanocomposite or a respective method of production.  Additionally, there it no teaching or suggestion which would have motivated one having ordinary skill in the art to combine the different teachings into a single method without the use of impermissible hindsight.
Claims 6-18 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797